Financial Data AT&T Inc. Consolidated Statements of Income Dollars in millions except per share amounts Unaudited Three Months Ended 3/31/2012 3/31/2011 % Chg Operating Revenues Wireless service $ $ % Data % Voice -10.0 % Directory -14.3 % Other % Total Operating Revenues % Operating Expenses Cost of services and sales (exclusive of depreciation and amortization shown separately below) % Selling, general and administrative % Depreciation and amortization -0.5 % Total Operating Expenses % Operating Income % Interest Expense % Equity in Net Income of Affiliates -10.4 % Other Income (Expense) - Net 52 59 -11.9 % Income Before Income Taxes % Income Tax Expense % Net Income % Less: Net Income Attributable to Noncontrolling Interest ) )
